DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendments
The preliminary amendments to the claims submitted 11/3/20, 9/29/20 & 9/25/20 should have been submitted as a separate paper as required by 37 CFR 1.4(c).  These papers have not been entered.  All future correspondence must comply with 37 CFR 1.4.
The preliminary amendment filed on 11/3/2020 has not been entered because it is unsigned. 

    PNG
    media_image1.png
    237
    514
    media_image1.png
    Greyscale

The preliminary amendments to the claims filed on 11/3/20, 9/29/20 & 9/25/20 do not comply with the requirements of 37 CFR 1.121(c).  Amendments 
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. 
The examiner has provided a tutorial that explains how to amendment your application including the claims.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the frequently recited starter motor and main shaft must be shown or the feature(s) canceled from the claim(s). The examiner assumes that the starter motor is the unnumbered box at the end of extension shaft 1 and that the main shaft is the opposite side of extension shaft 1.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining 
		
Specification
The abstract of the disclosure is objected to because it is greater than 150 words and it contains language indicating benefits among other things.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases that can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claim 1 objected to because of the following informalities:  In line 2 “for electric vehicle” should be changed to – for an electric vehicle --.   Appropriate correction is required.
Claim 8 objected to because of the following informalities:  In line 2 “to belt of claim 1” should be changed to – to the belt --.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 

Claim 1:
This claim’s preamble should begin with a general introduction instead of immediately reciting components; e.g. – A power supply for electric vehicles comprising: -- 
The preamble of the claim is confusing. It is not clear what is the “3-phase alternating current induction motor”. The examiner will interpret component 6 as this 3-phase induction motor although it is called just “alternating current induction motor” in the specification.
Lines 1-5 should be further paragraphed for better understanding.  In addition, lettered sections can be paragraphed/indented.
Last line of the preamble “and wires to a distributor or control panel” is confusing because “wires” are shown in the drawings and recited as going to more components than just the control panel.
Antecedent problems;
Throughout this claim “the wires” is recited but as shown in the drawings and as recited in the claim each occurrence of wires in a different set of wiring.
In line 3 “the main shaft of the starter motor”.
In line 4 “a 3-phase…motor” has already been recited. So maybe it should be changed to – the 3-phase…motor --?
Most of lines 4-5 was previously recited in lines 1-2.  
Section h) “distributor or control panel”. Should maybe be changed to – said distributor or said control panel --.  
Section “a)” “the main motor starter” is indefinite. Examiner will interpret as “the starter motor” recited in line 4.  
Section “b)” is unclear. Maybe could be reworded as, “wherein said small diametric pulley is connected to said large diametric pulley with said belt;”
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “substation transformer” in the claims is used by the claim to mean a transformer of an electric vehicle while the accepted meaning is a transformer in a facility/building for adjusting electrical power for consumer use. The term is indefinite because the specification does not seem to clearly redefine the term.
Claim 2:
As indicated in the indefiniteness rejection of claim 1 above the recitation of “the main starter motor” is unclear because “main starter motor” was not positively recited/introduced.    
Attachment of the belt and pulley to what? Examiner will interpret this claim as reciting that the shaft extension permits the connection of the belt or pulley to the shaft.
Claim 3, as indicated in the indefiniteness rejection of claim 1 above the recitation of “the main starter motor” is unclear because “main starter motor” was not positively recited/introduced.    

Claim 11, the term "robust" is a relative term which renders the claim indefinite.  The term "robust" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The substation transformer is not further limited by the indefinite term.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Also keep in mind that the applicant should use the “Certificate of Mailing and Transmission” form whenever sending something into the office.  This form can be found online by just typing “PTO/SB92” into a search engine.  Also, the applicant can use the “Authorization for Internet Communications…” form if he wants to communicate by email with the examiner.  This form can be found online by just typing “PTO/SB439” into a search engine.  
Pro se applicants should be aware that they are responsible for notifying the USPTO if they change their mailing address. See Manual of Patent Examining Procedure (MPEP) section 601.03. The USPTO provides a form for this change and it is PTO/AIA /122. This form can be located by entering this form designation in any search engine. 
Because the US Patent Office grants patents affording applicants exclusionary rights to make, sell, use or import subject matter twenty (20) years from the date of the filing of the patent application, any amendments made to the application must be previously supported by the originally filed application papers which establish that filing date.  Amendments submitted to a patent application NOT previously supported by the originally filed documents are considered “new subject matter” and are NOT entered into the application.  

See MPEP 2163.06 “Stated another way, information contained in any one of the specification, claims, or drawings of the application as filed may be added to any other part of the application without introducing new matter.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101.  The examiner can normally be reached on Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649